Title: From Thomas Jefferson to Rufus King, 13 July 1802
From: Jefferson, Thomas
To: King, Rufus


          
            Dear Sir
            Washington July 13. 1802.
          
          The course of things in the neighboring islands of the West Indies appears to have given a considerable impulse to the minds of the slaves in different parts of the US. a great disposition to insurgency has manifested itself among them, which, in one instance, in the state of Virginia broke out into actual insurrection. this was easily suppressed: but many of those concerned, (between 20. & 30. I believe) fell victims to the law. so extensive an execution could not but excite sensibility in the public mind, and beget a regret that the laws had not provided, for such cases, some alternative, combining more mildness with equal efficacy. the legislature of the state, at a subsequent meeting, took the subject into consideration, and have communicated to me through the Governor of the state, their wish that some place could be provided, out of the limits of the US. to which slaves guilty of insurgency might be transported; and they have particularly looked to Africa as offering the most desirable receptacle. we might, for this purpose, enter into negociations with the natives, on some part of the coast, to obtain a settlement, and, by establishing an African company, combine with it commercial operations, which might not only reimburse expences but procure profit also. but there being already such an establishment on that coast by the English Sierra Leone company, made for the express purpose of colonising civilized blacks to that country, it would seem better, by incorporating our emigrants with theirs, to make one strong, rather than two weak colonies. this would be the more desireable, because the blacks settled at Sierra Leone, having chiefly gone from these states, would often recieve, among those we should send, their acquaintances and relations. the object of this letter therefore is to ask the favor of you to enter into conference with such persons private & public as would be necessary to give us permission to send thither the persons under contemplation. it is material to observe that they are not felons, or common malefactors, but persons guilty of what the safety of society, under actual circumstances, obliges us to treat as a crime, but which their feelings may represent in a far different shape. they are such as will be a valuable acquisition to the settlement already existing there, and well calculated to cooperate in the plan of civilisation.
          As the expence of so distant a transportation would be very heavy, & might weigh unfavorably in deciding between the modes of punishment, it is very desirable that it should be lessened as much as is practicable. if the regulations of the place would permit these emigrants to dispose of themselves, as the Germans & others do who come to this country poor, by giving their labour for a certain term to some one who will pay their passage; and if the master of the vessel could be permitted to carry articles of commerce from this country & take back others from that which might yield him a mercantile profit sufficient to cover the expences of the voyage, a serious difficulty would be removed. I will ask your attention therefore to arrangements necessary for this purpose.
          The consequences of permitting emancipations to become extensive, unless a condition of emigration be annexed to them, furnish also matter of solicitude to the legislature of Virginia, as you will percieve by their resolution inclosed to you. Altho provision for the settlement of emancipated negroes might perhaps be obtainable nearer home than Africa, yet it is desirable that we should be free to expatriate this description of people also to the colony of Sierra Leone, if considerations respecting either themselves or us should render it more expedient. I will pray you therefore to get the same permission extended to the reception of these as well as those first mentioned. nor will these be a selection of bad subjects; the emancipations for the most part being either of the whole slaves of the master, or of such individuals as have particularly deserved well. the latter is most frequent.
          The request of the legislature of Virginia having produced to me this occasion of addressing you, I avail myself of it to assure you of my perfect satisfaction with the manner in which you have conducted the several matters confided to you by us; and to express my hope that through your agency we may be able to remove every thing inauspicious to a cordial friendship between this country & the one in which you are stationed: a friendship dictated by too many considerations not to be felt by the wise & the dispassionate of both nations. it is therefore with the sincerest pleasure I have observed on the part of the British government various manifestations of just and friendly disposition towards us. we wish to cultivate peace & friendship with all nations, believing that course most conducive to the welfare of our own. it is natural that these friendships should bear some proportion to the common interests of the parties. the interesting relations between Great Britain and the US. are certainly of the first order; & as such are estimated, & will be faithfully cultivated by us. these sentiments have been communicated to you from time to time in the official correspondence of the Secretary of state: but I have thought it might not be unacceptable to be assured that they perfectly concur with my own personal convictions, both in relation to yourself and the country in which you are. I pray you to accept assurances of my high consideration & respect.
          
            Th: Jefferson
          
        